NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS MENDOZA-RODRIGUEZ,                        No.    20-71965

                Petitioner,                     Agency No. A205-273-077

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 10, 2021**
                                 Seattle, Washington

Before: GILMAN,*** GOULD, and MILLER, Circuit Judges.

      Jesus Mendoza-Rodriguez, a citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ dismissal of his appeal from an immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
judge’s denial of his application for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We have jurisdiction

under 8 U.S.C. § 1252(a)(1), and we deny the petition in part and dismiss it in part.

      1.     Substantial evidence supports the agency’s finding that any

persecution Mendoza-Rodriguez suffered lacked a nexus to his membership in his

family-based social group. Mendoza-Rodriguez testified that the unidentified

criminals who stole his family’s cattle wanted to “enrich themselves.” See Zetino v.

Holder, 622 F.3d 1007, 1015–16 (9th Cir. 2010). There is no evidence that his

familial status was “a reason” for the attack, let alone a “central reason.” Barajas-

Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017). Mendoza-Rodriguez does not

believe that the cattle thieves will harm his family in the future, and since the

incident in 2006, they have not harassed or threatened his family, who continue to

live on the ranch.

      2.     Substantial evidence supports the agency’s decision to deny CAT

relief. Mendoza-Rodriguez says that if he returns to Mexico he will “go back to the

business of cows” and believes he will be robbed like his family was, especially

because criminals will target him as someone returning from the United States. But

Mendoza-Rodriguez does not contend that his family’s past mistreatment

amounted to torture. See 8 C.F.R. § 1208.16(c)(3)(i); see also Nuru v. Gonzales,

404 F.3d 1207, 1217–18 (9th Cir. 2005). There also is no evidence that the cattle


                                           2
thieves, or any other bad actors, know Mendoza-Rodriguez’s whereabouts or have

any interest in him. And the country-conditions evidence does not compel the

conclusion that the cattle thieves likely would torture Mendoza-Rodriguez if they

located him. The evidence therefore “does not establish that any step in this

hypothetical chain of events is more likely than not to happen, let alone that the

entire chain will come together to result in the probability of torture.” Medina-

Rodriguez v. Barr, 979 F.3d 738, 751 (9th Cir. 2020) (quoting In re J-F-F-, 23 I. &

N. Dec. 912, 917–18 (A.G. 2006)).

      3.     We lack jurisdiction to consider Mendoza-Rodriguez’s petition for

review of the agency’s discretionary decision to deny voluntary departure. Corro-

Barragan v. Holder, 718 F.3d 1174, 1176–77 (9th Cir. 2013).

      PETITION DENIED in part and DISMISSED in part.




                                          3